Citation Nr: 1020601	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1986 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the bipolar disorder.


FINDING OF FACT

The Veteran's bipolar disorder first manifested many years 
after his separation from service and is not related to his 
period of service or to any incident therein.


CONCLUSION OF LAW

The Veteran's bipolar disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases, including 
psychosis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The competent medical evidence shows that the Veteran has a 
current psychiatric disability, variously diagnosed as 
chronic alcoholism, depressive disorder, substance abuse 
disorder and bipolar II disorder.  

The Veteran's service treatment records reflect that on June 
1986 enlistment examination, no mental disorder was reported 
or diagnosed. 

In August 1987, the Veteran was brought to Sick Bay due to a 
drug overdose.  The Veteran began living with his married 
friend since March 1987 and in August 1987 began to have an 
affair with his friend's wife.  His friend found out and 
asked him to leave.  It was reported that the Veteran 
ingested an unknown amount of Penicillin 250mg and a bottle 
of 40 pills was found empty by his friends.  The Veteran 
stated that he loved the woman and missed her and at the time 
of overdose felt that he could not live without her.  It was 
reported that the Veteran had no psychiatric history, had 
never attempted suicide before, and had no family history of 
psychiatric illness.  During the course of hospitalization, 
he appeared severely depressed and uncommunicative.  The 
Veteran was diagnosed with an adjustment disorder, acute, 
severe, transient, resolved at the time of discharge as 
manifested by a depressed mood, sleep disturbances and a 
suicide attempt.  The record reflects that "at the time of 
discharge there was no evidence of any suicidality, any overt 
depressive mood or any mental illness whatsoever."  The 
Veteran denied any further suicidal ideation or intent.  He 
stated that it was "kind of stupid" for him to try suicide.

In September 1987, the Veteran was involved in a vehicular 
accident while on duty.  During the accident the Veteran was 
intoxicated in the front seat of the car, as a passenger.  It 
was reported that the Veteran consumed alcohol on the 
weekends and was considered a "weekend abuser." 

In October 1987, the Veteran met with a social worker out of 
concern for possible alcohol abuse.  Though the Veteran 
admitted to attempting suicide in August 1987, he denied any 
current alcohol abuse.  The assessment was rule out alcohol 
abuse and rule out suicidal ideations.  No psychiatric 
disorder was diagnosed. 

In February 1989, a medical examination evaluated the 
Veteran's fitness for duty.  The examination determined that 
the Veteran was qualified for separation.  Clinical 
evaluation of his psychiatric status was normal.  The Veteran 
was discharged from military service.  When providing a 
medical history in connection with his separation the Veteran 
denied having depression, excessive worry, or nervous trouble 
of any sort.

There was no evidence demonstrating that a chronic 
psychiatric disability was diagnosed in service or on 
separation from service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
bipolar disorder.  38 C.F.R. § 3.303(b).

There is also no evidence of a psychosis within the first 
post-service year.  The first evidence of an acquired 
psychiatric disability in the record is a February 2004 
hospital record, which reflects that the Veteran was 
hospitalized after attempting suicide by cutting his left arm 
with a razor.  The Veteran complained that he was depressed 
and reported a three to four month history of increasing 
depression and despondency.  The Veteran stated that he was 
under considerable distress at that time because his marriage 
was coming to an end and he was in the process of a divorce.  
Additionally, the Veteran just lost his job of ten years 
duration due to absenteeism and his girlfriend with whom he 
was residing was considering disengaging from him.  The 
Veteran also admitted to an alcohol consumption problem of 
fair magnitude amounting to about six or more ounces or 
alcohol a day on a regular basis.  This had been getting 
worse over the last few years and this is what led to 
problems in his marriage, at least in part, and also to his 
absenteeism on the job and ultimate loss of a job.  The 
Veteran denied any prior involvement with mental health and 
he denied any significant history of depression before the 
previous few months.

In April 2004, the Veteran was hospitalized for major 
depression with suicidal ideation and a history of suicide 
attempts.  At the time, it was reported that he had been 
becoming more suicidal and depressed.  The Veteran had a 
history of binge drinking and his wife reported that binges 
had become more frequent.  The Veteran reported having 
increased problems with low mood, increased anxiety, problems 
with sleep and no appetite.  Also, the Veteran reported that 
he lost 50 pounds in the last six months.  Thereafter, the 
Veteran was admitted to both VA and private hospitals for 
psychiatric treatment, and was variously diagnosed as having 
alcoholism, depressive disorder, substance abuse disorder and 
bipolar II disorder.  In many of these treatment records, the 
Veteran reported that his mental disorders began in service, 
which was the first time that he was hospitalized in a 
psychiatric unit.  

In September 2004, the Veteran was hospitalized after he took 
an overdose of lithium.  The Veteran reported that he was 
profoundly depressed and suicidal.  Additionally, he reported 
that he had four or five prior suicide attempts.  Three 
suicides were by overdosing on medication since February of 
that year.  The Veteran had been under Chapter 51 commitment 
about four or five times and was in a psychiatric facility 
voluntarily about two times in the past.  It was documented 
that the Veteran has a history of alcohol dependence for many 
years and has been drinking on a regular basis up to a 12-
pack of beer daily.  In the past he tried illicit substances, 
including marijuana and mushrooms.  The Veteran had been 
suffering from alcohol dependence and had been experiencing 
mood symptoms, mostly depressive symptoms, for many years.  
According to the Veteran, in the past he was diagnosed with 
bipolar disorder but stated that he was not sure if he had 
any episodes of mania.

In October 2004, the Veteran was admitted to Winnebago Mental 
Institute for inpatient involuntary alcohol and other drug 
abuse treatment.  He was diagnosed with a major depressive 
disorder, severe, bipolar disorder, and alcohol dependence in 
a controlled environment.  It was reported that this was an 
involuntary hospitalization due to relationship problems, 
employment problems, and problems with the legal system.  The 
Veteran was discharged in February 2005.

In September 2006, the Veteran was hospitalized for an 
overdose on cocaine as well as alcohol.  The Veteran reported 
that his first depressive episode was in 1989.  He was 
supposed to be seen at the Tomah VA Hospital but apparently 
did not follow-up there and was without any psychiatric 
medication.  The records show that the Veteran would be hired 
for a day or two.  He would have increased energy, nothing 
could stop him, he talked all the time, he wasn't sleeping, 
he would go on shopping and drinking sprees, terminating in 
depression, then feeling down and depressed. 

On August 2006 VA examination, the examiner reviewed the 
claims file and performed a mental health evaluation, 
determining that the Veteran's psychiatric disorder was not 
related to his service.  In reviewing the Veteran's service 
treatment records, the examiner found that the Veteran was 
psychiatrically hospitalized while in service on one occasion 
in which he became suicidal after having an affair with a 
friend's wife and attempting to take a medication overdose.  
He was diagnosed with an adjustment disorder as a result.  
The examiner felt that although the Veteran was hospitalized 
on multiple occasions for mental health reasons since 
February 2004, they did not appear to be in any way related 
to the in-service hospitalization.  The examiner explained 
that the Veteran's current diagnoses were that of bipolar 
disorder with depressive and hypomanic mood swings as well as 
alcohol dependence and cocaine abuse.  In contrast, the 
Veteran was hospitalized while in-service for a suicide 
attempt related to a broken relationship with another 
soldier's wife.  There was nothing in the Veteran's history 
since discharge from service that would suggest that he had 
been diagnosed with adjustment disorder due to interpersonal 
difficulties.  The examiner further explained that it 
appeared as though the Veteran's psychiatric hospitalizations 
and outpatient mental health care had been related to 
unemployment, financial strain and substance abuse.  
Nevertheless, the Veteran had not been diagnosed with 
adjustment disorder since military service nor did his post-
military service mental health record reflect the diagnosis 
of adjustment disorder.  The examiner concluded that although 
the Veteran does have a diagnosis of bipolar disorder II, as 
well as alcohol dependence and cocaine abuse, it did not 
appear to be related or correlated to his in-service 
diagnosis of adjustment disorder, acute, severe.

In this case, in view of the lengthy period without treatment 
or complaints for a psychiatric condition, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Given the length of time between the 
Veteran's separation from service and the initial post-
service record of mental treatment the Veteran is not 
entitled to service connection for an acquired psychiatric 
disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence establishing a medical nexus 
between active service and the Veteran's current psychiatric 
disorder.  Indeed, the evidence only weighs against a finding 
of a medical nexus.  The August 2006 VA examiner reviewed the 
claims file and provided a detailed rationale for his 
conclusion that the symptoms that the Veteran displayed while 
in service were related to an acute incident diagnosed as an 
adjustment disorder due to interpersonal difficulties.  In 
contrast, his symptoms and diagnoses since service were of a 
different etiology, namely unemployment, financial strain, 
and substance abuse, unrelated to his in-service diagnosis of 
an adjustment disorder. 

The Board has considered the Veteran's assertions that his 
current psychiatric disability is related to his service.  In 
that regard, the Veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a lay person, however, the 
Veteran is not competent to offer an opinion on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Although the Veteran has 
consistently asserted that he first sought treatment for his 
current bipolar disorder in service, and he has reported this 
chronology of events to many of his psychiatrists over the 
years, the competent evidence demonstrates that his post-
service psychiatric disorder is not related to his in-service 
diagnosis and treatment.  Thus, service connection for 
bipolar disorder is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bipolar disorder first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bipolar disorder, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2006; a rating 
decision in September 2006; and a statement of the case in 
March 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 supplemental Statement of the Case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Additionally, the 
Veteran has been provided a VA examination with respect to 
his claim.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 






ORDER

Service connection for bipolar disorder is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


